82059: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26865: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82059


Short Caption:REED (DAVID) VS. WARDENCourt:Supreme Court


Related Case(s):82084


Lower Court Case(s):Clark Co. - Eighth Judicial District - A809514Classification:Criminal Appeal - Other - Post-Conviction/Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:02/10/2021How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantDavid Levoyd Reed
					In Proper Person
				


RespondentBrian E. Williams, Sr.Aaron D. Ford
							(Attorney General/Carson City)
						Allison L. Herr
							(Attorney General/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


11/09/2020Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


11/09/2020Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)20-40868




11/17/2020Order/ProceduralFiled Order Directing Entry of transmission of Written Order. District court order due: 60 days. (SC)20-41871




12/03/2020Order/IncomingFiled District court order. Certified copy of order filed in district court on December 1, 2020.  Decision and Order. (SC)20-43710




12/07/2020Order/ProceduralFiled Order Directing Transmission of Record and Regarding Briefing.  Record on Appeal due:  30 days.  Appellant's Opening Brief or Informal Brief due:  120 days.  (SC)20-44366




12/23/2020Record on Appeal DocumentsFiled Record on Appeal - Volume 1. (SC)20-46416




12/23/2020Record on Appeal DocumentsFiled Record on Appeal - Volume 2. (SC)20-46421




12/23/2020Record on Appeal DocumentsFiled Record on Appeal - Volume 3. (SC)20-46424




12/24/2020BriefFiled Proper Person Appellant's Informal Brief. (SC)20-46505




12/29/2020Record on Appeal DocumentsFiled Record on Appeal pages 20 to 25, 26, 27 to 33 (SEALED). (SC)


02/01/2021Notice/IncomingFiled Proper Person Appellant's Notice to the Court. (SC)21-03020




02/08/2021Order/ProceduralFiled Order.  Appellant has filed a pro se notice informing this court that he did not receive any correspondence between December 24, 2020, and January 13, 2021, and requests that any legal correspondence mailed from this court or respondent during that period be mailed to him.  Respondent has not filed any documents in this matter and this court has not entered any orders since December 7, 2020.  Accordingly, no action will be taken on the notice.  The clerk shall send appellant a copy of the docket sheet.  (SC)21-03680




02/10/2021Case Status UpdateBriefing Completed/Submitted For Decision/To Screening.  (SC)


05/11/2021Order/ProceduralFiled Order Directing Answering Brief. Answering brief due: 14 days. Any reply brief must be filed and served within 14 days from the date the answering brief is served. (SC)21-13482




05/25/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent's Answering Brief due:  June 8, 2021.  (SC)21-14952




06/03/2021Letter/IncomingFiled Proper Person Appellant's Letter Regarding Case. (SC)21-15733




06/08/2021MotionFiled Respondent's Motion for Extension of Time to File Answering Brief. (SC)21-16455




06/10/2021Order/ProceduralFiled Order. Appellant has now filed a pro se notice in which he informs this court that he lacks access to the law library and will likely not be provided copies of the rules as he requested. This court declines to provide appellant with copies of this court's rules.  But appellant may file an informal reply brief in lieu of a brief that complies with NRAP 28(c), NRAP 31, and NRAP 32.  The clerk shall provide appellant with a blank informal brief form for pro se parties.  fn1 [ It is noted that this court's May 11, 2021, order does not require appellant to file a reply brief.] (SC)21-16725




06/10/2021MotionFiled Proper Person Appellant's "Emergency Motion Under NRAP 27(e)" Motion and Order Pursuant to NRS 34.360-34.680 this Motion Should be Granted on or Before June 8, 2021, Effective Immediately." (SC)21-16731




06/10/2021MotionFiled Proper Person Appellant's Motion and Order for Confession of Error Pursuant to NRAP 31(d); NRS 34.360-680. (SC)21-16742




06/14/2021Order/ProceduralFiled Order Granting Motion.  Respondent shall have 7 days from the date of this order to serve and file, in this court, a file-stamped transcript request form.  Respondent shall have until July 8, 2021, to file and serve the answering brief and an appendix containing the requested transcript.  (SC)21-17022




06/17/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 9/18/20.  To Court Reporter:  Lisa Lizotte. (SC)21-17547




06/17/2021MotionFiled Respondent's Opposition to Motion and Order for Confession of Error Pursuant to NRAP 31(d); NRS 34.360-680. (SC)21-17555




06/17/2021MotionFiled Respondent's Opposition to Emergency Motion Under NRAP 27(e). (SC)21-17556




06/21/2021MotionFiled Proper Person Appellant's Notice of Motion. (SC)21-17684




06/25/2021Order/ProceduralFiled Order Denying Emergency Motion and Expediting Appeal. Appellant has filed an emergency motion for immediate release or for transfer pending a decision in this matter. Respondent has filed an opposition.  Having considered the motion and opposition, we deny the relief requested therein, as that relief is more properly addressed on the merits after briefing has been completed.  However, once briefing has been completed, this court will expedite its decision to the extent its docket permits. fn1 [Appellant's motion for confession of error based on respondent's failure to timely file the answering brief is denied, as respondent has obtained extensions to file the brief, in conformance with the NRAP.  We take no action on appellant's opposition to the motion to extend time to file the answering brief, as that motion has already been decided.  NRAP 27(b).] (SC)21-18329




07/07/2021TranscriptFiled Notice from Court Recorder Lisa Lizotte stating that the requested transcripts were delivered.  Dates of transcripts:  6/28/21.  (SC)21-19431




07/08/2021MotionFiled Respondent's Motion to Submit Audio Recordings as Part of the Record for Review. (SC)21-19575




07/08/2021BriefFiled Respondent's Answering Brief. (SC)21-19695




07/08/2021AppendixFiled Respondent's Appendix to Answering Brief. Vol. 1. (SC)21-19696




07/28/2021Order/ProceduralFiled Order Granting Motion to Transmit Exhibits. Respondent has filed an unopposed motion for leave to file audio recordings that were provided to the district court in the underlying proceedings.  The motion is treated as a motion to transmit exhibits and granted.  Exhibits due: 14 days. (SC)21-21815




09/16/2021Order/DispositionalFiled Order Affirming in Part, Reversing in Part and Remanding. "ORDER the judgment of the district court AFFIRMED IN PART AND REVERSED IN PART AND REMAND this matter to the district court for proceedings consistent with this order." fn7 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC)21-26865




10/11/2021RemittiturIssued Remittitur. (SC).21-29120




10/11/2021Case Status UpdateRemittitur Issued/Case Closed. (SC).


10/20/2021RemittiturFiled Remittitur. Received by District Court Clerk on October 12, 2021. (SC)21-29120





Combined Case View